Citation Nr: 9928932	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969.  This is an appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The notice of 
disagreement was received in March 1998, a statement of the 
case was issued in September 1998, and the substantive appeal 
was received in November 1998.  The veteran testified at a 
videoconference hearing before the undersigned in March 1999.  
He was rescheduled for another hearing in October 1999 
because it was thought the tape of the March hearing had been 
lost.  The March tape has been found, and I am proceeding 
with a decision on the basis of notes from that hearing.  A 
transcript will be added to the record when available.  See 
Report of Contact dated October 4, 1999.


FINDINGS OF FACT

1.  The veteran is a combat veteran, and through his credible 
testimony, and lay statements of his fellow soldiers and 
others, has established that he began to experience numbness 
and tingling in his extremities in Vietnam, and has continued 
to experience such symptoms, in varying degrees, to the 
present date.

2.  The veteran's symptoms have been diagnosed as peripheral 
neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.304(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not contain a diagnosis of 
peripheral neuropathy but do indicate that the veteran 
complained of pain and numbness in his right leg in 1968.  
Service department records show that the veteran served in 
the Marine Corps in Vietnam and was awarded a Purple Heart 
Medal.  In April 1968 he complained of episodes of pain and 
numbness in his right leg.  It was thought this might be a 
"healing reaction" around his shrapnel wound, and that no 
treatment was required.  

The veteran testified in March 1999 that the numbness and 
tingling sensations had not gone away, and were present in 
all extremities, not just the area of the shrapnel wound.

The statement of S. Garnto is to the effect that he was the 
Navy Hospital Corpsman assigned to the veteran's combined 
action platoon, and that he treated the veteran with "the 
usual skin creams and vitamins" for symptoms including 
tingling and occasional numbness of the extremities.

The statement of B. Jenkins is to the effect that he was 
assistant camp commander of two of the three combined action 
platoons in which he and the veteran served.  He recalled the 
veteran and others complaining of tingling and numbness at 
that time, and, having stayed in touch with the veteran, 
knows that he continued to have these complaints after 
service.

The statement of V. Lagerquist is to similar effect.

The statement of K. Geisler indicates he has worked with the 
veteran for many years, and has observed the veteran's 
complaints of numbness and tingling.

Outpatient treatment records from Durham VA Medical Center 
show similar complaints, thought to be "c/w [consistent 
with] peripheral neuropathy."  A June 1997 VA neurological 
examination deferred any diagnosis.  Further outpatient 
treatment records from Durham indicate "a/o-induced 
peripheral neuropathy" in April 1998.




Analysis

Based on the veteran's shrapnel wound, Purple Heart, and lay 
statements of his fellow soldiers, the Board finds that he is 
a combat veteran, and that his testimony as to complaints of 
numbness and tingling in service is consistent with the known 
facts and circumstances of such service, as well as 
corroborated by service medical records.  His testimony is 
accepted as proof of these symptoms in service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

Likewise, his testimony as to continuing symptoms, waxing and 
waning to the present, is corroborated and deemed credible 
and sufficient to establish continuity of symptomatology as 
provided at 38 C.F.R. § 3.303(b).

Because the symptoms have been diagnosed as peripheral 
neuropathy, the claim is well-grounded, meeting the three 
tests of Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, 
the testimony as to continuity satisfies the requirement for 
a connection between symptoms in service and symptoms of the 
current disability.

Thus service connection is warranted for peripheral 
neuropathy.


ORDER

Service connection for peripheral neuropathy is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

